DETAILED ACTION
Claim Status
Applicant is requested to clarify the status of claims 8, 11, 12, 14, 19, 20, and 21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear whether “a container” is the same or different from “a container” in claim 13, from which claim 17 depends.  For the purpose of examination, it is assumed they are the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0320569 (Pisharodi) in view of U.S. Patent Application Publication No. 2014/0277469 (Baynham).
		Regarding claim 1, Pisharodi discloses a spinal implant device (10) for reducing effects of a spinal disc herniation in an intervertebral disc space, comprising: a support frame (16) adapted to be mounted to a vertebra (see paragraph [0038] and Fig. 4A, e.g.), wherein the support frame comprises a first end (see marked-up Fig. 2C below), a second end (see marked-up Fig. 2C below), and a mounting hole (17) for receiving a fastener (32) that fixably attaches the support frame to a vertebra; and a cushion (12) attached to the support frame; wherein a cushion attachment mechanism (20) is positioned at a portion of the second end of the support frame (via opening 30, see marked-up Fig. 2C below and Fig. 4A) and attaches the cushion to the support frame (see paragraph [0043] and Fig. 2C), and wherein an entirety of the support frame is configured to be positioned outside of the intervertebral disc space when the fastener fixably attaches the support frame to the vertebra (see Figs. 4I-4K; entirety of frame 16 positioned outside intervertebral disc space when the fasteners 32 fixably attach the support frame to vertebrae).  

    PNG
    media_image1.png
    529
    737
    media_image1.png
    Greyscale

		Pisharodi discloses the cushion including a fluid enclosed in a flexible container (14) (see paragraph [0028]).  It is unclear if the container of Pisharodi is closed as it allows for the absorption of water (see paragraph [0028]).  However, Baynham discloses a spinal implant device (10) including a cushion (24) that has a closed flexible container (annular cavity, see paragraph [0014]) and fluid enclosed in the container (see paragraphs [0014] and [0025]).  Regarding claim 4, Baynham suggests wherein the container contains a saline solution as the fluid (see paragraph [0025]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cushion of Pisharodi to include a closed flexible container with a fluid, such as a saline solution, enclosed in the container as suggested by Baynham as such a cushion replicates natural intervertebral disc tissue (see paragraphs [0004] and [0013]), and because such a modification merely involves substituting one known intervertebral cushion for another known intervertebral cushion without any unpredictable results.  
claim 13, Pisharodi discloses a system for implanting a medical device to a spine, comprising: a spinal implant device (10) comprising: a support frame (16) adapted to be mounted to a vertebra (see paragraph [0038] and Fig. 4A, e.g.), wherein the support frame comprises a first end (free end of support frame with hole 17’, see Fig. 2C), a second end (free end of support frame with hole 17’’ or 17’’’), and a mounting hole (17); and a cushion (12) attached to the support frame; and a fastener (32) receivable through the mounting hole for fixably attaching the spinal implant device to a vertebra, wherein the spinal implant device is positionable to align the cushion to an intervertebral disc space created after a portion of a herniated disc is removed during surgery (see paragraphs [0007], [0051], and [0052]), wherein a cushion attachment mechanism (20) is positioned between the first end and the second end of the support frame (via opening 30, see Fig. 2C above and Fig. 4A) and attaches the cushion to the support frame (see paragraph [0043] and Fig. 2C), and wherein an entirety of the support frame is configured to be positioned outside of the intervertebral disc space when the fastener fixably attaches the support frame to the vertebra (see Figs. 4I-4K; entirety of frame 16 positioned outside intervertebral disc space when the fasteners 32 fixably attach the support frame to vertebrae).  
		Pisharodi discloses the cushion including a fluid enclosed in a flexible container (14) (see paragraph [0028]).  It is unclear if the container of Pisharodi is closed as it allows for the absorption of water (see paragraph [0028]).  However, Baynham discloses a spinal implant device (10) including a cushion (24) that has a closed flexible container (annular cavity, see paragraph [0014]) and fluid enclosed in the container (see paragraphs [0014] and [0025]).  Regarding claim 17, Baynham   It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cushion of Pisharodi to include a closed flexible container with a fluid, such as an a incompressible fluid, enclosed in the container as suggested by Baynham as such a cushion replicates natural intervertebral disc tissue (see paragraphs [0004] and [0013]), and because such a modification merely involves substituting one known intervertebral cushion for another known intervertebral cushion without any unpredictable results.  
		Regarding claim 15, Pisharodi discloses wherein the spinal implant device has a spring rate to maintain the position of the cushion in relation to the disc space during movement of the vertebra (see paragraphs [0028] and [0045]). 
		Regarding claim 16, Pisharodi discloses wherein the fastener (32) comprises at least one of clips, screws, washers, nuts, bolts, pins, sockets, rods, studs, or adhesives (bolts or screws, see paragraph [0038]).  
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi in view of Baynham, and further in view of U.S. Patent Application Publication No. 2002/0013586 (Justis).
		Regarding claims 2 and 3, Pisharodi fails to disclose wherein the support frame comprises a memory metal or polymer material that returns to a known shape after a mechanical deflection.  However, Justis discloses a support frame (22), wherein the support frame comprises a memory metal or polymer material that returns to a known shape after mechanical deflection (see paragraphs [0032]-[0035]).  It would have been .    
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi in view of Baynham, and further in view of U.S. Patent Application Publication No. 2009/0222093 (Liu).
Regarding claim 5, Baynham suggests wherein the container contains silicone and gels (see paragraph [0025]), but fails to explicitly disclose a silicone gel.  However, Liu discloses an intervertebral spinal implant (500) that includes a container (506), the container comprises a silicone hydrogel (see paragraph [0051] and [0052]). It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify container of Pisharodi in view of Baynham to contain a silicone hydrogel as Liu suggests such a type of hydrogel is suitable for providing a spinal implant with elasticity (see paragraph [0051]) to facilitate cushioning of the adjacent vertebrae.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi in view of Baynham, and further in view of U.S. Patent No. 5,888,223 (Bray).
		Regarding claim 6, Pisharodi fails to disclose wherein the cushion is formed around the second end of the support frame.  However, Bray discloses a spinal .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi in view of Baynham, and further in view of U.S. Patent Application Publication No. 2009/0326580 (Anderson).
Regarding claim 7, Pisharodi fails to disclose wherein the first end curves around a first axis and the second end curves around a second axis.  However, Anderson discloses wherein a spinal support frame (22b, see Figs. 21-28) includes a first end (end with two recesses 74b) and a second ends (70b and end with one recess 74b), wherein the first end curves around a first axis (longitudinal axis, curve defined by angle square, see Fig. 26 and paragraph [0136]) and the second end curves around a second axis (axis transverse to the longitudinal axis, curve defined by angle alpha, see Fig. 27 and paragraph [0136]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the support frame of Pisharodi in view of Baynham such that ends of the frame curve about two axes as suggested by Anderson in order to allow the support frame to have a more conforming .
Claims 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi in view of Baynham, and further in view of U.S. Patent Application Publication No. 2009/0054987 (Chin).
Regarding claims 9, 10, and 18, Pisharodi fails to disclose the support frame having first and second arms that are connected at a bend of the support frame (claims 9 and 18), and wherein the support frame is a metal band comprising the first arm and the second arm, wherein the bend positions the first arm at an angle with respect to the second arm of 60 degrees to 120 degrees (claim 10).  However, Pisharodi discloses the support frame (16) may take alternative shapes (see paragraph [0034]), and Chin discloses a spinal implant device (100) that includes a support frame (120) and an intervertebral implant (110), wherein the support frame has first (126a) and second (126b) arms that define first and second ends of the support frame, the arms connected at a bend (127) of the support frame, and wherein the support frame is a metal band (120 is a metal band, see Figs. 1 and 2 and paragraph [0031]) comprising the first arm and the second arm (126a/126b), wherein the bend positions the first arm at an angle with respect to the second arm of 60 degrees to 120 degrees (arms appear positioned at 90 degrees to each other, see Figs. 1 and 2).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the support frame to be L-shaped such that it has first and second arms connected at a bend as suggested by Chin because Pisharodi discloses that its support frame may take other shapes and because Chin suggests plates having multiple In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Additionally, there is no evidence in the record that the claimed range is critical to producing an unexpected result.  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Pisharodi in view of Chin.
Regarding clam 21, Pisharodi discloses a spinal implant device (10) for reducing effects of a spinal disc herniation in an intervertebral disc space, comprising: a support frame (16), and a mounting hole (17) for receiving a fastener (32) that fixably attaches the support frame to a vertebra, the fastener attaching to a lateral side of the vertebra (fastener is capable of attaching to a lateral side of a vertebra, see paragraph [0038]); a cushion (12) attached to the support frame; and a cushion attachment mechanism (20) is positioned at a portion of the support frame (via opening 30) and attaches the cushion to the support frame (see paragraph [0043] and Fig. 2C), wherein an entirety of the support frame is configured to be positioned outside of the intervertebral disc space when the fastener fixably attaches the support frame to the vertebra (see Figs. 4I-4K; entirety of frame 16 positioned outside intervertebral disc space when the fasteners 32 fixably attach the support frame to vertebrae).
 is positioned at a portion of the second arm of the support frame.  However, Pisharodi discloses the support frame (16) may take alternative shapes (see paragraph [0034]), and Chin discloses a spinal implant device (100) that includes a support frame (120) and an intervertebral implant (110), wherein the support frame has a first (126a) arm, a second (126b) arm, and a bend (127) disposed between the first arm and the second arm, wherein an intervertebral implant attachment mechanism (140) is positioned at a portion (122c) of the second arm to attach the support frame to the intervertebral implant (see Figs. 1 and 2 and paragraph [0031]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the support frame to be L-shaped such that it has first and second arms connected at a bend as suggested by Chin because Pisharodi discloses that its support frame may take other shapes and because Chin suggests plates having multiple different shapes, including L-shapes, are suitable for securing an intervertebral implant between adjacent vertebrae (see Chin, Abstract and paragraph [0007]).  
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9, 10, 13, 15-18 have been considered but are moot in view of the new grounds of rejection.  Applicant made no arguments with respect to claim 21.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773    	A